Citation Nr: 0112063	
Decision Date: 04/27/01    Archive Date: 05/01/01	

DOCKET NO.  98-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for fibromyalgia syndrome 
with chronic fatigue, bronchial asthma, and laryngeal 
dyskinesia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




REMAND

The veteran served on active duty from March 1992 to August 
1992, and from July 1994 to September 1997.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a rating determination denying service connection 
for fibromyalgia syndrome with chronic fatigue, bronchial 
asthma, and laryngeal dyskinesia.  The regional office (RO) 
granted service connection for migraine headaches, evaluated 
as 50 percent disabling.  The RO denied the three claims for 
service connection on the basis that the claims were not well 
grounded.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning such for notating records, 
substantiating claims, and completing an application for 
compensation benefits.  The law also eliminated, in essence, 
the need to establish that a claim was well grounded.  The 
law applies to all claims pending on the date of enactment.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1999).  
Pursuant to the VCAA, there is now an expanded duty to assist 
the veteran.  

On appeal, the veteran's representative requested that the 
case be remanded because of the changes brought about by the 
VCAA, noting that there is no longer a requirement that a 
claim be well grounded.  The representative specifically 
indicated that the RO did not provide the veteran with notice 
concerning what evidence she needed to substantiate her 
claim, or request records of treatment from private 
physicians.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development actually is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to a short decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Specifically, the veteran should be requested to provide lay 
or private medical evidence to show that the claimed 
disabilities were manifested after service, and medical 
evidence that such manifestations were etiologically related 
to symptoms or diseases manifested in service.  In addition, 
because the RO denied the veteran's claims on the basis that 
such claims were not well grounded, the case must now be 
returned for additional review by the RO, since the need to 
establish that a claim was well grounded has now been 
eliminated.  

Finally, the Board notes that the Department of Veterans 
Affairs (VA) examiners in August 1998 did not appear to have 
reviewed all of the veteran's medical records, specifically, 
the service medical records.  The RO should make arrangements 
for further special medical examinations of the veteran.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  Specifically, the veteran should be 
requested to provide lay or private 
medical evidence to show that the claimed 
disabilities were manifested after 
service, and medical evidence that such 
manifestations were etiologically related 
to symptoms or diseases manifested in 
service.  The veteran should be advised 
that she should provide a list of all 
physicians, and their addresses, who have 
treated her for the claimed conditions 
since her discharge from service.  

3.  The RO should make arrangements for 
special examinations of the veteran to 
determine whether she currently has 
bronchial asthma, fibromyalgia syndrome 
with chronic fatigue, or laryngeal 
dyskinesia, and the nature and extent of 
such disabilities, if present.  The 
claims file should be made available to 
the examiners prior to and during their 
examination of the veteran.  Such 
examiners should review the available 
medical records and the claims file prior 
to their examination of the veteran.  
Examiners should conduct all tests which 
are deemed necessary.  

4.  Thereafter, the RO should reajudicate 
the veteran's claims.  If any claim 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered.  A period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until and unless 
she is otherwise notified.  The purpose of this remand is to 
provide due process, and to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




